           Case 2:20-cv-01666-LPL Document 2 Filed 11/19/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 WAYNE PETTAWAY,                            )
                                            )        Civil Action No. 20 – 1666
                         Petitioner,        )
                                            )
                    v.                      )        Magistrate Judge Lisa Pupo Lenihan
                                            )
 MICHAEL CLARK and THE                      )
 ATTORNEY GENERAL OF THE                    )
 STATE OF PENNSYLVANIA,                     )
                                            )
                         Respondents.


                                             ORDER

       This habeas case was transferred to this Court from the United State Court of Appeals

from the Third Circuit on October 22, 2020. (ECF No. 1-1.) However, this action may not

proceed unless Petitioner either,

       (1) tenders to the “Clerk, U.S. District Court” a statutory filing fee in the amount of

           $5.00, or,

       (2) files a properly completed application to proceed in forma pauperis, along with a

           certified copy of his prison account statement for the six (6) months preceding the

           filing of his Petition. An application to proceed in forma pauperis is enclosed.

       Therefore,

       IT IS HEREBY ORDERED this 19th day of November, 2020 that the Clerk of Court

mark this case CLOSED.




                                                 1
           Case 2:20-cv-01666-LPL Document 2 Filed 11/19/20 Page 2 of 2




        IT IS FURTHER ORDERED that Petitioner may submit a motion to proceed in forma

pauperis, along with a certified copy of the inmate account statement for the six (6) months

preceding the filing of his Petition. If that motion is granted, the case will be reopened.

        IT IS FURTHER ORDERED that the Petitioner may also reopen this case by paying

the $5.00 filing fee.

        AND IT IS FURTHER ORDERED that the Petitioner is allowed fourteen (14) days

from this date to appeal this order to a District Judge pursuant to Rule 72.C.2 of the Local Rules.

Failure to appeal within fourteen (14) days may constitute waiver of the right to appeal.


                                                              /s/ Lisa Pupo Lenihan
                                                              Lisa Pupo Lenihan
                                                              United States Magistrate Judge



Cc:     Wayne Pettaway
        HM-1581
        SCI Albion
        10745 Route 18
        Albion, PA 16475-0001




                                                  2
